Citation Nr: 0829517	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  07-17 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
back disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The veteran served on active military duty from April 1946 to 
May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating action in 
which the Department of Veterans Affairs Regional Office (RO) 
in Portland, Oregon determined that new and material evidence 
had not been received sufficient to reopen a claim of service 
connection for a back disability.  

FINDINGS OF FACT

1.  The RO continued previous denials of service connection 
for a back disability in a December 2004 rating decision and 
the veteran did not appeal that decision within one year of 
being notified.  

2.  Evidence received since the December 2004 rating 
decision, while not cumulative or redundant, does not relate 
to an unestablished fact necessary to substantiate the claim 
and does not raise a reasonable possibility of substantiating 
the claim.  


CONCLUSIONS OF LAW

1.  The RO's December 2004 decision that continued previous 
denials of service connection for a back disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 
20.302, 20.1103 (2007).  

2.  New and material evidence has not been received 
sufficient to reopen a claim for service connection for a 
back disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a new and material evidence claim.  Those 
five elements include:  (1)  veteran status; (2)  existence 
of a disability; (3)  a connection between the veteran's 
service and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a July 2005 letter informed the veteran 
of the requirements for his new and material evidence claim.  
This document also notified him that VA would make reasonable 
efforts to help him obtain necessary evidence with regard to 
this issue but that he must provide enough information so 
that the agency could request the relevant records.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); VAOPGCPREC 1-2004 (February 24, 2004); and 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

An April 2007 letter informed the veteran of the type of 
evidence necessary to establish the degree of disability 
(element #4) and an effective date (element #5).  See 
Dingess/Hartman, 19 Vet. App. at 488.  In any event, as will 
be discussed below, the Board finds that new and material 
evidence has not been received sufficient to reopen a claim 
for service connection for a back disability.  Thus, the 
Board finds that there can be no possibility of any prejudice 
to the veteran in proceeding with the issuance of a final 
decision of the claim adjudicated in this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court noted 
that the veteran must be apprised as to the requirements both 
as to the underlying service connection claim and as to the 
definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  These requirements were 
fulfilled in a July 2005 letter when the veteran was informed 
that his claim was previously denied because his current back 
disability was not associated with his service.

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the new and material evidence issue adjudicated in this 
decision.  All relevant treatment records adequately 
identified by the veteran have been obtained and associated 
with his claims folder.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the claims adjudicated in this decision.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the 
following new and material evidence claim based upon the 
evidence currently of record.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2007); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

In a decision dated in December 2004, the RO continued 
previous denials of service connection for a back disability.  
The veteran did not appeal within one year of being notified, 
and the December 2004 decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103 (2007).  

The claim for entitlement to service connection for a back 
disability may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claim in June 
2005.  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The evidence before VA at the time of the prior final 
decision in December 2004 consisted of service treatment 
records, service personnel records, private medical records, 
an April 1980 VA examination and various lay statements.  
Service treatment records from April 1946 show the veteran 
complained of backaches and that minimal scoliosis was noted, 
but no evidence of injury or organic disease was found.  A 
May 1946 service personnel and medical record shows the 
veteran was not retained for service due to a mental 
impediment and no back problems were noted.  Post-service 
private medical records show the veteran first complained of 
back pain in June 1956 and that he had ongoing treatment 
since that time.  The 1980 VA examination provides a 
diagnosis of a back disability.  Several lay statements 
attest to the veteran's troubles with his back.  In its 
December 2004 decision, the RO denied service connection 
because no new evidence had been submitted.  

In support of his current application to reopen his claim, 
the veteran has submitted several statements.  In these 
documents he continued to assert that he has back pain.  No 
medical records were submitted in conjunction with the 
veteran's current claim to reopen.  

Although the veteran has submitted new evidence that was not 
before the RO at the time of the last final decision, this 
new evidence is not material to the claim and does not 
warrant reopening of the previously denied claim.  The 
additional evidence does not show, by competent medical 
evidence, that the veteran's currently 


diagnosed back disability is related to service.  In light of 
the evidence, it is the determination of the Board that new 
and material evidence has not been submitted.  Thus, the 
claim for service connection for a back disability is not 
reopened, and the benefit sought on appeal remains denied.  

ORDER

New and material evidence not having been received sufficient 
to reopen a previously denied claim for service connection 
for a back disability, the claim is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


